70 N.Y.2d 994 (1988)
Robert Smith, Respondent,
v.
Hooker Chemical & Plastics Corp., Respondent and Third-Party Plaintiff-Respondent. Steel Contracting Corporation, Third-Party Defendant-Appellant.
Court of Appeals of the State of New York.
Argued January 12, 1988.
Decided February 17, 1988.
W. Donn McCarthy for appellant.
Victor Alan Oliveri for Hooker Chemical & Plastics Corp., respondent.
Paul William Beltz and Russell T. Quinlan for Robert Smith, respondent.
Chief Judge WACHTLER and Judges KAYE, ALEXANDER, HANCOCK, JR., and BELLACOSA concur; Judges SIMONS and TITONE taking no part.
*995MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
Labor Law § 240 (1) imposes upon owners and contractors a nondelegable duty to provide adequate safety devices to afford proper protection to those working on a building or structure (Bland v Manocherian, 66 N.Y.2d 452; Zimmer v Chemung County Performing Arts, 65 N.Y.2d 513). *996 The trial court, affirmed by the Appellate Division, did not err in its determinations that defendants violated Labor Law § 240 (1) in not providing adequate safety devices, and that the violation was a proximate cause of plaintiff's injury. Thus we do not reach the issue whether defendants could be liable if adequate safety devices had been made available to plaintiff but he simply refused to use them (see, 89 AD2d 361 [Simons, J.]).
Order affirmed, with costs, in a memorandum.